Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 claims “a first hose having and end proximate”. The word “and” should be “an”.  Appropriate correction is required.
Claim 10 and 16 are objected to because of the following informalities:  Claims 10 and 16 depend from themselves. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Please use metric systems units. Claim 10 has metric units then English units for a different dimension.  Appropriate correction is required.  See, MPEP 608.01 part IV. USE OF METRIC SYSTEM OF MEASUREMENTS IN PATENT APPLICATIONS: “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claim 10 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al. (US 8779391 B2).
Regarding claim 10, Flaherty discloses the ultraviolet disinfection device of claim 10, wherein the articulated head assembly (fig. 10; 30, with articulated 123) gradually changes predetermined angles with respect to a horizontal axis for the ultraviolet source (122) to project the ultraviolet light onto surfaces at least 1 meter away from the ultraviolet source for disinfection, wherein the surfaces are located at heights up to approximately 10 feet from the ground 
(col. 12, line 48 to col. 13, line 7).
(fig. 10, articulated head assembly 30 that has articulated pivots 123 for structures 124 holding UV lights 121/122/120; for irradiating a room’s interior (walls, ceiling etc).)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-2, 5-7, 9, 11-12, 15-16 and 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoo (US 20060185115 A1) in view of Douglas (US 20120246863 A1).
Regarding claim 1, Yoo discloses an 
an articulated head assembly (120) (fig. 1, 120, A, B arrows of pivot axis  “X”) [0026] supported on a mobile carriage (un-labelled platform and wheel assembly for 120) ; 

the 
an airflow accessory (of 133) capable of extracting contaminants from a target surface (a vacuumed floor/surface) using a suction airstream (via vacuum pump/suction source 125);   
a unified airflow system (214 with valve 220) configured to fluidically interface between the 
the unified airflow system (214 with valve 220) including a vacuum pump (vacuum pump/suction source 125) configured to create the suction airstream; and 
an airflow regulator (valve 220) coupled to the vacuum pump (via 200 to vacuum pump/suction source 125) [0028]; 
the airflow regulator (220) providing a shared airflow passage (214)  (214) between the vacuum pump (via 200 to vacuum pump/suction source 125) and one of the 
(figs. 2, 5c, 6c; 120 to 211, 214 to 133/212; 213; vacuum pump/suction source 125, valve member 220); 
 (fig. 3; cam unit 240 drives valve member 220); 
	[0028-0038].
But Yoo fails to disclose an ultraviolet source driven by a high voltage power supply.
    	Douglas, however, discloses a vacuum cleaner (figs. 2a-2b, 100) with an ultraviolet source (120) driven by a high voltage power supply (inherent that UV source 120 has a high voltage/power supply) in the vacuum cleaner head (100) [0033]. 
Note see applicant’s specification [0095] for what a “high” voltage power supply encompasses.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Yoo, with a vacuum cleaner head with a UV source, as taught by Douglas, to use as a substitution of one known vacuum cleaner head for another (i.e. that has a sterilizing UV source in it) to obtain predictable cleaning and sterilization results.

Regarding claim 11, Yoo discloses a unified airflow system (214 with valve 220) for 
a unified airflow assembly (214 with valve 220) providing a shared airflow passage (214) between an 
the airflow accessory (of 133) being capable of extracting contaminants from a target surface (a vacuumed floor/surface) using a suction airstream (suction source 215) [0028],  
the unified airflow assembly (214 with valve 220) including at least one air restriction unit (valve 220) in the shared airflow passage (214) for directing the suction airstream between the 
a control unit (fig. 3; 240) configured to drive the at least one air restriction unit (220) to restrict the suction airstream to only one of the 
 (figs. 2, 5c, 6c; 120 to 211, 214 to 133/212; 213; vacuum pump/suction source 125, valve member 220); 
 (fig. 3; cam unit 240 drives valve member 220); 
	[0028-0038].
       	But Yoo fails to disclose an ultraviolet source.
    	Douglas, however, discloses a vacuum cleaner (figs. 2a-2b, 100) with an ultraviolet source (120) in the vacuum cleaner head (100) [0033]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Yoo, with a vacuum cleaner head with a UV source, as taught by Douglas, to use as a substitution of one known vacuum cleaner head for another (i.e. that has a sterilizing UV source in it) to obtain predictable cleaning and sterilization results.

     	Regarding claim 18, Yoo discloses a unified airflow assembly (214 with valve 220) for 
a vacuum pump (suction source 125) for creating a suction airstream; 
a plurality of hoses including;  
a first hose (211) having and end proximate to an 
the airflow accessory (of 133) being capable of extracting contaminants from a target surface (a vacuumed floor/surface) using the suction airstream;  
a third hose (213) coupled to the vacuum pump (125) [0028 Note 125 in body 110] (Note 213 into 110); and 
an airflow regulator (valve 220) in fluid communication with the first hose (211) , the second hose (133 to 212), and the third hose (213), wherein the airflow regulator (220) includes at least one air restriction unit (figs. 5c and 6c; arm/flap of 220) configured to toggle the suction airstream from the third hose (213) to one of the first hose (211) for drawing hot air proximate to the 
(figs. 2, 5c, 6c; 120 to 211, 214 to 133/212; 213; vacuum pump/suction source 125, valve member 220); 
(fig. 3; cam unit 240 drives valve member 220); 
	[0028-0038].
       	But Yoo fails to disclose an ultraviolet source.
    	Douglas, however, discloses a vacuum cleaner (figs. 2a-2b, 100) with an ultraviolet source (120) in the vacuum cleaner head (100) [0033]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Yoo, with a vacuum cleaner head with a UV source, as taught by Douglas, to use as a substitution of one known vacuum cleaner head for another (i.e. that has a sterilizing UV source in it) to obtain predictable cleaning and sterilization results.

     	Regarding claim 2, Yoo discloses that the airflow regulator (valve 220) includes at least one air restriction unit (member  220) configured to selectively direct the suction airstream within the shared airflow passage (214) from either the 
But Yoo fails to disclose an ultraviolet source.
    	Douglas, however, discloses a vacuum cleaner (figs. 2a-2b, 100) with an ultraviolet source (120) in the vacuum cleaner head (100) [0033]; and is obvious for the reasons discussed supra with reference to claim 11, see previous.

     	Regarding claim 5, Yoo discloses that the airflow accessory (of 133) is removably coupled to (120 couples to 110, 130 couples to 120 through 110) the mobile carriage (un-labelled platform and wheel assembly for 120).

     	Regarding claim 9, Yoo discloses that the articulated head assembly (120) (fig. 1, 120, A, B arrows of pivot axis  “X”) [0026] is configured to rotate at predetermined angles (fig. 1, A, B) about a horizontal axis (fig. 1, of “X”) as well as a vertical axis (120 can be rotated by a user about a vertical axis via force applied to handle 111) to orient the 
 But Yoo fails to disclose an ultraviolet lamp. 
    	Douglas, however, discloses a vacuum cleaner (figs. 2a-2b, 100) with an ultraviolet lamp (120) in the vacuum cleaner head (100) [0033]; and is obvious for the reasons discussed supra with reference to claim 11, see previous.

     	Regarding claim 12, Yoo discloses that the unified airflow assembly (214 with valve 220) includes a vacuum pump (suction source 125) for creating the suction airstream in the shared airflow passage (214) and the control unit (fig. 3; 240) directs the suction airstream between the vacuum pump (125 in body 110) [0028] and either the 
       	But Yoo fails to disclose an ultraviolet source.
    	Douglas, however, discloses a vacuum cleaner (figs. 2a-2b, 100) with an ultraviolet source (120) in the vacuum cleaner head (100) [0033]; and is obvious for the reasons discussed supra with reference to claim 11, see previous.

     	Regarding claims 6 and 15, Yoo discloses that the airflow accessory (of 133) includes a dirt collection unit (snout/end of 133 and/or dust bag of [0034])  [0034 Note dust bag] in flow communication with the shared airflow passage (214), wherein the dirt collection unit (snout/end of 133 and/or dust bag of [0034])  [0034 Note dust bag] is configured to store (133 to vacuum/dust bag in body 110) [0034] contaminants drawn from a target surface by the suction airstream (suction source 215).
     	Regarding claims 7 and 16, Yoo discloses that the dirt collection unit (snout/end of 133 and/or dust bag of [0034])  [0034 Note dust bag] includes a proximal hose (of 133, 212a, 211) in flow communication with the shared airflow passage (214), wherein the proximal hose (of 133, 212a, 211) is configured to access the target surface to collect contaminants using the suction airstream (suction source 215).
 
2.	Claim(s) 3, 8, 13, 17 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoo (US 20060185115 A1) in view of Douglas (US 20120246863 A1); hereinafter “the combined references”, as applied to claim(s) 1, 7, 11 and/or 12 above, and further in light of Garcia et al. (US 7444711 B2).
Regarding claim(s) 3, Yoo discloses wherein the unified airflow system (214 with valve 220) further includes a the vacuum pump (125 in body 110) [0028] , wherein the 
     	But the combined references fail to disclose a filtration unit for filtering the airstream.
Garcia, however, discloses a vacuum cleaner (abstract) with a filtration unit (125) for filtering the airstream
(col. 6, lines 1-25) (col. 12, lines 55-65) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a filtration unit (125) for filtering the airstream, as taught by Garcia, to maximize the collection/capture of infestation agents (col. 6, lines 10-25) thereby preventing their exhausting back into a cleaned room/volume
 
Regarding claim(s) 8 and 17, Yoo discloses wherein the airflow accessory (of 133) 
     	But the combined references fail to disclose a filtration unit for filtering the airstream.
Garcia, however, discloses a vacuum cleaner (abstract) with a filtration unit (125) for filtering the airstream
(col. 6, lines 1-25) (col. 12, lines 55-65) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a filtration unit (125) for filtering the airstream, as taught by Garcia, to maximize the collection/capture of infestation agents (col. 6, lines 10-25) thereby preventing their exhausting back into a cleaned room/volume

Regarding claim(s) 13, Yoo discloses a 
     	But the combined references fail to disclose a filtration unit for filtering the airstream.
Garcia, however, discloses a vacuum cleaner (abstract) with a filtration unit (125) for filtering the airstream
(col. 6, lines 1-25) (col. 12, lines 55-65) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a filtration unit (125) for filtering the airstream, as taught by Garcia, to maximize the collection/capture of infestation agents (col. 6, lines 10-25) thereby preventing their exhausting back into a cleaned room/volume
 
Regarding claim(s) 19, Yoo discloses a 
     	But the combined references fail to disclose a filtration unit for filtering the airstream.
Garcia, however, discloses a vacuum cleaner (abstract) with a filtration unit (125) for filtering the airstream
(col. 6, lines 1-25) (col. 12, lines 55-65) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a filtration unit (125) for filtering the airstream, as taught by Garcia, to maximize the collection/capture of infestation agents (col. 6, lines 10-25) thereby preventing their exhausting back into a cleaned room/volume

2.	Claim(s) 4, 14 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoo (US 20060185115 A1) in view of Douglas (US 20120246863 A1); hereinafter “the combined references”, as applied to claim 1, 12 and/or 18 above, and further in light of NAKAI et al. (JP 2008132156 A).
Regarding claim(s) 4 and 14, Yoo discloses wherein the vacuum pump (125 in body 110) [0028] is coupled to a discharge outlet (the air sucked in by 125 must be exhausted/discharged from 110) for exhausting the suction airstream from the shared airflow passage (214), the discharge outlet being coupled to ultraviolet source (see Douglas, UV lamp 120) via the shared airflow passage (214). 
     	But the combined references fail to disclose a gas filter configured to remove a predetermined gas from an airflow.
NAKAI, however, discloses a vacuum cleaner that has an activated charcoal filter (abstract) (36) for removing ozone gas from the vacuum cleaner exhaust (abstract).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a gas filter configured to remove a predetermined gas from an airflow, as taught by NAKAI, to use a gas filter (i.e.. a gas filter/ activated charcoal filter for removing ozone gas) in addition to a generic dust filter to obtain predictable results of removing harmful ozone gas for improved air deodorizing performance (abstract).
 
Regarding claim(s) 20, Yoo discloses wherein the vacuum pump (125 in body 110) [0028] includes a discharge outlet for exhausting the suction airstream from either the ultraviolet source (see Douglas, UV lamp 120) via the first hose or the airflow accessory (of 133) via the second hose, the discharge outlet being coupled to  from an airflow received from the ultraviolet source (see Douglas, UV lamp 120).
     	But the combined references fail to disclose a gas filter configured to remove a predetermined gas from an airflow.
NAKAI, however, discloses a vacuum cleaner that has an activated charcoal filter (abstract) (36) for removing ozone gas from the vacuum cleaner exhaust (abstract).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a gas filter configured to remove a predetermined gas from an airflow, as taught by NAKAI, to use a gas filter (i.e.. a gas filter/ activated charcoal filter for removing ozone gas) in addition to a generic dust filter to obtain predictable results of removing harmful ozone gas for improved air deodorizing performance (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881